Response to Remarks/Arguments
With respect to the rejection of claims 1, 8 and 15 under 35 USC 103, Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason to combine Trimberger and Pitts because Trimberger does not teach a memory that needs to read out the data stored in the memory thus there is no need to block the readout (Applicant Argument 12/16/2021, page 7, paragraph 2; page 8, the end of the first paragraph and the end of the second paragraph). 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Timberger recognizes that the configuration data is a critical data (Trimberger, column 2, lines 11-15). Trimberger further describes a method of protecting the configuration data by encryption and decryption of the data and the key (Figs. 3 and 4). Trimberger further describes that the configuration data (decrypted data in this case) is stored in a non-volatile memory and downloaded to a volatile memory (Trimberger, column 1, lines 47-51). Even though Trimberger does not explicitly mention “reading out” of the memory, downloading from the non-volatile to the volatile memory indicates such “reading out” operations. It is also well-understood in the art that every memory 

Respectfully submitted,
/SEOKJIN KIM/Primary Examiner, Art Unit 2844